DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. Applicant has argued the previously cited prior art failed to provide for the new limitation of the lingual bar extending laterally and across a midline of the arch and the patient’s palate. Upon further review the prior art of Cao does appear to provide for such a limitation as the bar of Cao extends along the arch shape of the appliance and crosses a midline of the arch and palate. The limitation of the lateral bar crossing a midline of the palate is currently being understood in relation a plane that passes through the midline of the palate. The prior art of Martz has is no longer applied under 102(a)(1) but under 103.  Upon further consideration the term “expansion support attachments” are being interpreted under 112(f). Further the claim limitation of “extending laterally” does not exclude bars which also extend in other directions in addition to laterally, such as in the rejection under Martz which extends laterally and vertically.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “expansion support attachments” in claims 28 and 29. While claims 1 and 16 recite the term “expansion support attachments”, such a recitation is only directed to the orthodontic appliance be shaped to engage with some “expansion support attachment” but the claims do not actively require the appliance to include any such attachments. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 16-18, and 21-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the new limitation of “a lingual bar on a lingual surface of the lingual wall of the polymeric shell and extending laterally from a first tooth receiving cavity , across the midline of the arch and the patient’s s palate to a second tooth receiving cavity” which renders the claim unclear and indefinite as to whether the lingual bar is meant to be both on the lingual surface of the lingual wall and also to cross the patient’s palate or if the lingual bar is meant to being on the lingual surface and 
Any claim depending upon an indefinite claim is itself indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bergersen et al. (US 2006/0099546 A1) in view of Cao et al. (US 2009/0191502 A1).
Regarding claim 1, Bergersen discloses an orthodontic appliance (title and abstract) for moving a tooth of a patient from a first position and orientation to a second position and orientation (title  paragraph [0038] lines 1-4 disclosing palatal expansion thus providing widening of the arch and the moving from a first to second position/orientation of the teeth in the arch), the orthodontic appliance comprising a polymeric (paragraph [0153] lines 8-14) shell shaped to fit over an arch of a patient's teeth including a plurality of teeth receiving cavities each comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (paragraph [0092] lines 1-9 disclosing a shell with cavities, Fig. 1 elements 3/4 with a lingual, buccal, and occlusal wall surrounding  teeth); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0160] lines 15-17 expanding the arch of the upper or lower jaw and thus the teeth); and a lingual bar on a lingual surface of the shell and extending laterally from a first tooth receiving cavity across a midline of a patients arch and palate to a second tooth receiving cavity and the bar shaped to exert an arch expansion force to the teeth of patient (Fig. 1 element 5 laterally receiving bar/wire element 20 across midline of the arch and palate as the appliance is for upper jaws as noted in the title and thus would cross the midline of both the arch and palate, the claimed language does not specifically require the palate to be contacted directly).

However, Cao discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (Title and abstract disclosing the appliance repositions teeth from a first to a subsequent arrangement), the orthodontic appliance comprising a polymeric shell shaped to fit over an arch of a patient's teeth (Fig. 1 element 11 being a shell appliance, paragraph [0030] lines 7-9 disclosing the appliance shell made of polymer) and including a plurality of teeth receiving cavities (paragraph [0030] lines 7-9) comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 1a showing a shell with a lingual, buccal, and occlusal wall, examples in figs. 2a-f); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0049] lines 1-3 disclosing buccal direction tooth translation on one or more teeth and thus discloses an expansion moving force from a first position to a second wider position relative to a midline for at least one tooth); and the polymeric shell is shaped, through engagement with one or more expansion support attachments positioned on a buccal surface of the patient’s teeth (Fig. 2c element 22b being an attachment on the buccal surface that interacts and engages with the shape of the polymeric shell), to impart anti-tipping force onto the occlusal cusp of a first of the one or more teeth, the anti-tipping moment/force being of a magnitude and direction to 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polymeric shell being shaped, through engagement with one or more expansion support attachments positioned on the buccal surface of a patient’s teeth, to impart anti-tipping force onto the first of one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force as taught by Cao into the shell shape for facially translating teeth by expansion as taught by Bergersen for the purpose of providing for more precise control of the forces and moments applied to a tooth to achieve the desired orthodontic treatment as one having ordinary skill would recognize, as well as avoid unwanted movement and tipping as taught by Cao (paragraph [0029] lines 1-10). 
Regarding claim 3, Bergersen further discloses where the bar is embedded in the shell (paragraph [0184] all).
Regarding claim 4, Bergersen further discloses where the bar would extend to at least the canines on both sides of a midline (Fig. 1 element 5 extends molar to molar, the claim language only requiring the bar to extend at least to the canines but does not exclude passing beyond the canines as the ultimate preamble of claim 1 being “comprising” without any closing off of additional features).

Regarding claim 6, Bergersen further discloses wherein the occlusal surface of the arch feature extends in the occlusal direction beyond an occlusal plane of the polymeric shell (Fig. 55 element 230).  
Regarding claim 7, Bergersen further discloses wherein the arch feature extends in the occlusal direction beyond an occlusal plane of the polymeric shell (Fig. 55 element 230).  
Regarding claim 8, Bergersen further discloses wherein the arch feature extends in the occlusal direction to an occlusal plane of the polymeric shell (Fig. 46 element 174).  
Regarding claim 9, Bergersen further discloses wherein the arch feature is integrally formed with the polymeric shell (Fig. 46 element 174).  
Regarding claim 10, Bergersen further discloses wherein the arch feature is coupled to the polymeric shell (paragraph [0181] lines 1-5).
Regarding claim 29, Bergersen further discloses wherein the system further has one ore more expansion support attachments (Fig. 32 elements 145a/b, applicant discloses the expansion support attachments as comprising elastics, wires, springs, bars, arch expanders, palatal expanders, twin blocks, occlusal blocks, bite ramps, mandibular advancement splints, bite plates, pontics, hooks, brackets, headgear tubes, springs, bumper tubes, palatal bars, frameworks, pin-and- tube apparatuses, buccal shields, buccinator bows, wire shields, lingual flanges and pads, lip pads or bumpers, protrusions, divots, and the like in paragraph [0051].  Bergersen discloses an attachment that would support expansion for the function claimed as being molar attachments including lingual tubes in paragraph [0179].  Because both applicant’s disclosure and Bergersen disclose attachment of the expansion support as a tube for 
Claims 1, 3, 4, 16-18, 21, and 23-29 are rejected under 35 U.S.C. 103(a) as being anticipated by Martz et al. (US 2015/0157421 A1).
Regarding claims 1 and 16, Martz discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (Title and abstract disclosing the appliance repositions teeth from a first to a subsequent arrangement), the orthodontic appliance comprising:
a shell shaped to fit over an arch of a patient's teeth and including a plurality of teeth receiving cavities ( Abstract discloses “thin-shell tooth positioning appliance having a plurality of tooth clasping elements” various figures showing the clasps are cavities that receive teeth) made of polymer (paragraph [0037] lines 1-6 disclosing the interconnecting elements of the appliance being polymer, paragraph[0050] lines 1-2 disclosing the clasping cavities portions are also polymer, and lines 7-8 disclosing the entire appliance being formed as a single piece appliance thus all parts being polymer) comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 9 showing a shell with a lingual, buccal, and occlusal walls);
 wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (Fig. 9 showing expansion type translation of a tooth, paragraph [0075] all disclosing buccal direction tooth translation on one or more teeth and thus discloses an expansion moving force from a first position to a second wider position relative to a midline for at least one tooth); 

Martz discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the lingual bar is further shaped to apply the expansion force, but does disclose the lingual bar is for applying force to the arch (paragraph [0095] lines 1-4 disclosing a force to intrude incisors) and does disclose where the appliance could be configured to apply expansion forces to teeth in transverse directions (paragraph [0075] lines 1-8) and that the forces applied to the teeth could be in any direction needed to correct malocclusions (paragraph [0058] lines 18-19).
Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to modified the lingual bar that extends laterally between two cavities and across the midline 
Regarding claim 3, Martz further discloses where the lingual bar is embedded in the lingual wall of the polymeric shell (Fig. 31 the ends of elements 17 are embedded in the polymeric shell).
Regarding claim 4, Martz further discloses where the lingual bar extends from a first canine tooth receiving cavity to a second canine tooth receiving cavity (Fig. 32 element 17 connects between the canine receiving cavities).
Regarding claims 17 and 18, Martz discloses where the tooth facing surface is shaped to interfere with one or a plurality of occlusal cusps of the teeth (Fig. 9 showing at least two cusps which the tooth facing surface of the appliance interferes with).
Regarding claim 21, Martz further discloses where the anti-tipping moment imparted by the tooth facing surface is a distributed force on the occlusal cusp (Fig. 9 showing element 15 being a distributed surface contacting a wide are of the occlusal cusps and thus would distribute the force).
Regarding claim 23, Martz further discloses where the appliance comprises an active shape and an inactivated shape (Fig. 9 showing an activate state in dotted outline and an inactive shape in solid lines after movement completes, paragraphs [0055] lines 15-28 disclosing that the activated shape of 
Regarding claim 24, Martz further discloses where the activated shape is shape is shaped to interfere with the occlusal cusp of the one or more teeth (Fig. 9 showing at least two cusps which the tooth facing surface of the appliance interferes with).
Regarding claim 25, Martz further discloses where the unactivated shape is shaped to the occlusal cusp of the one or more teeth corresponding to a surface shape of the patient’s teeth in the teeth receiving cavities (Fig. 9 showing the cusp regions of the tooth surface corresponding to the cusp shapes of the inside surface of the shell, paragraphs [0055] lines 15-28 disclosing that at the inactivated shape of the end stage the shell should provide no force as it would no longer be deformed and thus merely being corresponding to a surface shape of the teeth and cusps).
Regarding claim 26, Martz further discloses where when the appliance is worn by the patient the occlusal cusp would push against the activated shape and deform the appliance (Fig. 9 showing the cusps to contact the appliance in its activated shape and would thus deform the appliance in the solid line being deformed from the dotted line, paragraph [0055] lines 19-21).
Regarding claim 27, Martz further discloses where the deformed appliance imparts the anti-tipping force (Fig. 9 showing the appliance applying a facial translation/expansion force that is caused by the deformed appliance paragraph [0055] lines 19-21 and while deformed the appliance that interacts with the tooth and the attachments further provides the anti-tipping force paragraph [0075] lines 4-8).
Regarding claims 28 and 29, Martz further discloses where the system comprises one or more expansion support attachments (Fig. 11 elements 12a/b).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Martz et al. (US 2015/0157421 A1) in view of Cao et al. (2009/0191502).

However, Cao discloses an orthodontic appliance for moving a tooth of a patient from a first position and orientation to a second position and orientation (Title and abstract disclosing the appliance repositions teeth from a first to a subsequent arrangement), the orthodontic appliance comprising a polymeric shell shaped to fit over an arch of a patient's teeth (Fig. 1 element 11 being a shell appliance, paragraph [0030] lines 7-9 disclosing the appliance shell made of polymer) and including a plurality of teeth receiving cavities (paragraph [0030] lines 7-9) comprising a lingual wall, a buccal wall, an occlusal wall extending between and connecting the lingual wall and the buccal wall (Fig. 1a showing a shell with a lingual, buccal, and occlusal wall, examples in figs. 2a-f); wherein the polymeric shell is shaped to impart an arch expansion force onto a first of the one or more teeth of the patient to move the one or more teeth of a patient from a first location a first distance from a midline of the arch of the patient to a second position a second distance from midline of the arch of the patient, the second distance being greater than the first distance (paragraph [0049] lines 1-3 disclosing buccal direction tooth translation on one or more teeth and thus discloses an expansion moving force from a first position to a second wider position relative to a midline for at least one tooth); and the polymeric shell is shaped, through engagement with one or more expansion support attachments positioned on a buccal surface of the patient’s teeth (Fig. 2c element 22b being an attachment on the buccal surface that interacts and engages with the shape of the polymeric shell), to impart anti-tipping force onto the first of the one or more teeth, the anti-tipping moment being of a magnitude and direction to counteract a tipping movement of the arch expansion force providing an anti-tipping force system that counters the tipping of force on the teeth and thus a force moment system (paragraph [0050] lines 6-30 disclosing the placement and interaction of the attachments to the shape of the shell provide for magnitude and direction of forces that prevent tipping and thus are anti-tipping, paragraph [0053] all disclosing that 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cusp applied force to be a point application instead of a distributed force as taught by Cao into the anti-tipping moment as taught by Martz for the purpose of providing an anti-tipping force as would be advantageous for providing force profiles as need by a patient as taught by Cao (paragraph [0039] lines 1-6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/M.P.S/               Examiner, Art Unit 3772                                                                                                                                                                                         	03/21/2022
/EDWARD MORAN/               Primary Examiner, Art Unit 3772